Exhibit AspenBio Pharma Reports on AppyScore™ Supplemental Clinical Trial Interim Analysis and Provides Guidance on FDA 510(k) Filing Conference call scheduled for today at 5:00 PM ET CASTLE ROCK, CO—February 9, 2010—AspenBio Pharma, Inc. (NASDAQ: APPY) today reported conclusions from its pre-planned, independent, interim analysis of the Company’s ongoing supplemental clinical trial of AppyScore™, the first blood-based test designed to aid in the evaluation of patients suspected of having acute appendicitis, and outlined next steps for its AppyScore 510(k) filing with the U.S. Food and Drug Administration (FDA). Based on the interim analysis, the trial, currently with over 600 patients enrolled, will continue enrollment to approximately 800 patients with completion anticipated in March of 2010. Given the time estimate to complete the current trial and related data analysis, the Company has withdrawn its 510(k) on file with the FDA and will submit a new 510(k) with full results from the ongoing clinical trial. This clinical trial is statistically sized to stand alone and thereby becomes the pivotal trial to support the new 510(k) submission. “We believe AppyScore has the potential to help improve physicians’ evaluation of appendicitis, eliminating unnecessary CT scans and reducing radiation exposure risk for patients—while also reducing health care costs,” said Daryl J.
